DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 10-20, and 22 are pending in this office action and presented for examination. Claims 1, 4, 11, 14, 16, and 22 are newly amended, and claims 9 and 21 are cancelled, by the response received January 19, 2022. 

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner submits that the general concept of load instructions that loaded data at unaligned addresses was well known before the effective filing date of the claimed invention. (For example, see [004], lines 1-3, of the original disclosure.)

Drawings
The drawings are objected to because: 
In Figure 3A as amended, the top row in Memory 120 reads “0x1001 … 0x1008”. However, in the original Figure 3A, the top row in Memory 120 read “0x1000 … 0x1007”. Examiner presumes the change was inadvertently made; however, if on 
Figure 5B as amended discloses an “Instruction translation lookaside buffer 940”. However, the original Figure 5B disclosed “Instruction translation lookaside buffer 936”. Examiner presumes the change was inadvertently made; however, if on purpose, Examiner notes that reference character 940 now refers to two different blocks, and reference character 936 in the specification is no longer in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-19 are objected to because of the following informalities.  Appropriate correction is required.
Claim 12 recites the limitation “circuitry further configured to” in line 2. However, the claims did not previously recite that the recited circuitry was configured to perform any other functions. As such, it is unclear as to the use of “further” in the recited limitation. 

Claim 13 recites the limitation “circuitry further configured to” in line 2. However, the claims did not previously recite that the recited circuitry was configured to perform any other functions. As such, it is unclear as to the use of “further” in the recited limitation. 
Claim 14 is objected to for failing to alleviate the objection of claim 13 above. 

Claim 14 recites the limitation “circuitry further configured to” in line 2. However, the claims did not previously recite that the recited circuitry was configured to perform any other functions. As such, it is unclear as to the use of “further” in the recited limitation. 

Claim 15 recites the limitation “circuitry further configured to” in line 2. However, the claims did not previously recite that the recited circuitry was configured to perform any other functions. As such, it is unclear as to the use of “further” in the recited limitation.
Claims 16-17 are rejected for failing to alleviate the rejection of claim 15 above.  

Claim 16 recites the limitation “circuitry further configured to” in line 2. However, the claims did not previously recite that the recited circuitry was configured to perform any other functions. As such, it is unclear as to the use of “further” in the recited limitation.

Claim 17 recites the limitation “circuitry further configured to” in line 2. However, the claims did not previously recite that the recited circuitry was configured to perform any other functions. As such, it is unclear as to the use of “further” in the recited limitation. 

Claim 18 recites the limitation “circuitry further configured to” in line 2. However, the claims did not previously recite that the recited circuitry was configured to perform any other functions. As such, it is unclear as to the use of “further” in the recited limitation.
Claim 19 is rejected for failing to alleviate the rejection of claim 18 above.  

Claim 19 recites the limitation “circuitry further configured to” in line 2. However, the claims did not previously recite that the recited circuitry was configured to perform any other functions. As such, it is unclear as to the use of “further” in the recited limitation. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “instruction executing unit” in claims 11 and 22, “data acquisition unit” in claims 11 and 22 (and dependent claims 12-19 and 21), and “data processing unit” in claims 11 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation “data acquisition unit” in line 8, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, data acquisition unit 220). Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 11 recites the limitation “data processing unit” in line 17, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, data processing unit 230). Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 11 recites the limitation “instruction executing unit” in line 4, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, instruction executing unit 150a, which comprises 
Claims 12-20 are rejected for failing to alleviate the rejections of claim 11 above.

Claim 22 recites the limitation “data acquisition unit” in line 10, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, data acquisition unit 220). Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 22 recites the limitation “data processing unit” in line 19, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, data processing unit 230). Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 22 recites the limitation “instruction executing unit” in line 6, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 15 recites the limitation “The processing apparatus of claim 11, wherein the data acquisition unit includes circuitry further configured to: access the memory based on an address of the second part of data and a bit width of the memory to acquire data, the acquired data comprising the second part of data” in lines 1-4. Claim 11 recites the limitation “a data acquisition unit having circuitry configured to: … access the memory for each second part of data of the target data based on an address of each second part of data and a bit width of the memory to acquire data, the acquired data comprising the second part of data” in lines 8-16. However, the original disclosure does not appear to provide support for claim 15 in the context of claim 11. Specifically, claim 15 encompasses the possibility that the circuitry that is configured to “access the memory based on an address of the second part of data” is different from the circuitry recited in claim 11 that is configured to “access the memory for each second part of data of the target data based on an address of each second part of data”. However, the original disclosure does not appear to provide support for two different circuitries to respectively perform the two types of accessing.
Claims 16-17 are rejected for failing to alleviate the rejection of claim 15 above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 11-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “data acquisition unit” in line 8, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, data acquisition unit 220). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 11 recites the limitation “data processing unit” in line 17, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform 
Claim 11 recites the limitation “instruction executing unit” in line 4, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, instruction executing unit 150a, which comprises “black boxes” —the “data acquisition unit” and “data processing unit” addressed above — and as such is a “black box” itself). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 12-20 are rejected for failing to alleviate the rejections of claim 11 above.

Claim 22 recites the limitation “data acquisition unit” in line 10, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, data acquisition unit 220). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 22 recites the limitation “data processing unit” in line 19, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, data processing unit 230). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 22 recites the limitation “instruction executing unit” in line 6, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See FIG. 2, instruction executing unit 150a, which comprises “black boxes” —the “data acquisition unit” and “data processing unit” addressed above — and as such is a “black box” itself). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 3 recites the limitation “acquiring the second part of data of the target data from the memory comprises: accessing the memory based on an address of the second part of data and a bit width of the memory to acquire data, the acquired data comprising the second part of data” in lines 1-4. However, claim 1, upon which claim 3 is dependent, recites the limitation 
Claim 3 recites the limitation “a bit width of the memory” in lines 3-4. However, it is indefinite as to whether this bit width of the memory is the same as or different from “a bit width of the memory” as recited in claim 1, line 11. If the same, antecedent basis language should be used for clarity. Note that “a bit width of the memory” is further recited in claim 4, line 2.
Claims 4-5 are rejected for failing to alleviate the rejections of claim 3 above. 

Claim 4 recites the limitation “the bit width of the memory” in line 3. However, it is indefinite as to whether the antecedent basis for this limitation is “a bit width of the memory” in claim 1, line 11, or “a bit width of the memory” in claim 3, lines 3-4. 
Claim 4 recites the limitation “the accessing” in line 4. However, it is indefinite as to whether this limitation has antecedent basis to “accessing” in claim 1, line 10, or “accessing” in claim 3, line 3. Note that this limitation is also recited in claim 4, line 6.
Claim 4 recites the limitation “memory” in line 6. However, it is indefinite as to whether this memory is the same as or different from “a memory” recited in claim 1, line 3. If the same, antecedent basis language should be used for clarity. Note that another instance of “memory” is recited in claim 4, line 6. 

Claim 6 recites the limitation “a bit width of the memory” in lines 2-3. However, it is indefinite as to whether this bit width of the memory is the same as or different from “a bit width of the memory” as recited in claim 1, line 11. If the same, antecedent basis language should be used for clarity. Note that this limitation is also recited in claim 7, line 2.
Claim 7 is rejected for failing to alleviate the rejection of claim 6 above.

Claim 7 recites the limitation “the bit width of the memory” in lines 4-5. However, it is indefinite as to whether the antecedent basis for this limitation is “a bit width of the memory” in claim 1, line 11, or “a bit width of the memory” in claim 6, lines 2-3. 

Claim 14 recites the limitation “a bit width of the memory” in lines 3-4. However, it is indefinite as to whether this bit width of the memory is the same as or different from “a bit width of the memory” as recited in claim 11, line 15. If the same, antecedent basis language should be used for clarity.
Claim 14 recites the limitation “the acquired data” in line 4. However, it is indefinite as to whether this limitation has antecedent basis to “acquired data” in claim 11, lines 15-16, or “acquire data” in claim 14, line 4. 

Claim 15 recites the limitation “a bit width of the memory” in lines 3-4. However, it is indefinite as to whether this bit width of the memory is the same as or different from “a bit width of the memory” as recited in claim 11, line 15. If the same, antecedent basis language should be used for clarity.
Claim 15 recites the limitation “the acquired data” in line 4. However, it is indefinite as to whether this limitation has antecedent basis to “acquired data” in claim 11, lines 15-16, or “acquire data” in claim 15, line 4. Note that this limitation is also recited in claim 17, line 3.
Claims 16-17 are rejected for failing to alleviate the rejections of claim 15 above.

Claim 16 recites the limitation “the bit width of the memory” in line 3. However, it is indefinite as to whether the antecedent basis for this limitation is “a bit width of the memory” in claim 11, line 15, or “a bit width of the memory” in claim 15, lines 3-4. 
Claim 16 recites the limitation “the accessing” in lines 3-4. However, it is indefinite as to whether this limitation has antecedent basis to “access” in claim 11, line 14, or “access” in claim 15, line 3. Note that this limitation is also recited in claim 16, line 6.
Claim 16 recites the limitation “memory” in line 5. However, it is indefinite as to whether this memory is the same as or different from “a memory” recited in claim 11, line 1. If the same, antecedent basis language should be used for clarity. Note that another instance of “memory” is recited in claim 16, line 6. 

Claim 18 recites the limitation “a bit width of the memory” in line 3. However, it is indefinite as to whether this bit width of the memory is the same as or different from “a bit width of the memory” as recited in claim 11, line 15. If the same, antecedent basis language should be used for clarity. 
Claim 19 is rejected for failing to alleviate the rejection of claim 18 above.

Claim 19 recites the limitation “the bit width of the memory” in lines 3-4. However, it is indefinite as to whether the antecedent basis for this limitation is “a bit width of the memory” in claim 11, line 15, or “a bit width of the memory” in claim 18, line 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheaffer (US 20120047311 A1).
Consider claim 1, Sheaffer discloses an instruction executing method, comprising: receiving an address-unaligned data load instruction, the address-unaligned data load instruction instructing to read target data from a memory ([0038], lines 5-8, instruction 510 that indicates a load operation to access arrays that are contiguous in the virtual address space but are misaligned with the boundary of a cache memory line and/or a page memory); acquiring a first part of data of the target data from a buffer, the first part of data being data of a first plurality of bits in the target data ([0025], lines 5-7, the stored data of the preceding cache memory line of the particular cache memory line in the stored data array 320); acquiring a second part of data of the target data from the memory, the second part of data being data of a second plurality of bits in the target data ([0025], lines 3-5, the incoming data of a particular cache memory line 310 from the L1 data cache memory 250), wherein the second part of data comprises a plurality of second parts of data, and acquiring the second part of data of the target data from the memory comprises: for 

Consider claim 2, Sheaffer discloses the buffer stores at least one piece of buffered data, and acquiring the first part of data of the target data from the buffer comprises: searching for, based on an address interval of the first part of data and an address interval of the buffered data, buffered data that comprises the first part of data of the target data ([0024], lines 6-9, in one embodiment of the invention, the respective addresses stored in the tag array 325 are the addresses of the cache memory lines that are stored in the stored data array 320).

Consider claim 3, Sheaffer discloses acquiring the second part of data of the target data from the memory comprises: accessing the memory based on an address of the second part of data and a bit width of the memory to acquire data, the acquired data comprising the second part of data (FIG. 4A, [0029], lines 6-8, each cache memory line of the L1 data cache memory 250 is assumed to have a data width of 64 bytes (as an example); [0030], lines 1-7, the cache memory line split access logic 235 is assumed to receive an instruction or request that requires 48 bytes of data from the cache memory line n-1 402 and 16 bytes of data from the cache memory line n 404. The stored data array 320 is assumed to store the data of the cache memory line n-1 402 during a prior misaligned cache memory access).

Consider claim 4, Sheaffer discloses accessing the memory based on an address of the second part of data and a bit width of the memory comprises: specifying, based on the bit width of the memory, a data length of data to be acquired by the accessing; and specifying, based on the address of the second part of data, an address of the data in memory to be acquired by the accessing, the address in memory being aligned to the data length (FIG. 4A, [0029], lines 6-8, each cache memory line of the L1 data cache memory 250 is assumed to have a data width of 64 bytes (as an example); [0030], lines 1-7, the cache memory line split access logic 235 is assumed to receive an instruction or request that requires 48 bytes of data from the cache memory line n-1 402 and 16 bytes of data from the cache memory line n 404. The stored data array 320 is assumed to store the data of the cache memory line n-1 402 during a prior misaligned cache memory access).

Consider claim 5, Sheaffer discloses after accessing the memory, the method further comprises: storing at least a part of the acquired data into the buffer as buffered data ([0032], lines 1-8, after the merge logic 330 receives the stored data of the cache memory line n-1 402, the cache memory line split access logic 235 replaces the stored data of the cache memory line n-1 402 in the stored data array 320 with the data of the cache memory line n 404 in one embodiment of the invention. This facilitates contiguous cache memory line split accesses to achieve full throughput operation within a single machine or clock cycle).

Consider claim 6, Sheaffer discloses determining, based on an address interval of the target data and a bit width of the memory, at least one of the first part of data or the second part of data of the target data (FIG. 4A, [0029], lines 6-8, each cache memory line of the L1 data cache memory 250 is assumed to have a data width of 64 bytes (as an example); [0030], lines 1-7, the cache memory line split access logic 235 is assumed to receive an instruction or request that requires 48 bytes of data from the cache memory line n-1 402 and 16 bytes of data from the cache memory line n 404. The stored data array 320 is assumed to store the data of the cache memory line n-1 402 during a prior misaligned cache memory access).

Consider claim 7, Sheaffer discloses determining, based on the address interval of the target data and a bit width of the memory, at least one of the first part of data or the second part of data of the target data comprises: determining, based on the address interval of the target data and the bit width of the memory, a bit width boundary spanned by the target data; and dividing, based on the spanned bit width boundary, the target data into the first part of data and the second part of data (FIG. 4A, [0029], lines 6-8, each cache memory line of the L1 data cache memory 

Consider claim 8, Sheaffer discloses an address of the target data in the address-unaligned data load instruction is not equal to an integer multiple of a data length of the target data ([0004], lines 3-11, a cache memory line split access of 4 bytes 130 occurs when the access is shifted 4 bytes from the aligned cache memory access 120, i.e., the required data is the data A2 to A16 from the 64-byte cache memory line n 110 and the data Z1 from the 64-byte cache memory line n+1 115. The cache memory line split access of 8 bytes 140 and the cache memory line split access of 12 bytes 150 illustrate two other examples of non-aligned cache memory accesses).

Consider claim 10, Sheaffer discloses the first part of data comprises a plurality of first parts of data, the buffer stores at least one piece of buffered data, and acquiring the first part of data of the target data from the buffer comprises: for each first part of data of the target data, searching for, based on an address interval of the first part of data and an address interval of the buffered data, buffered data that comprises the first part of data ([0024], lines 6-9, in one embodiment of the invention, the respective addresses stored in the tag array 325 are the addresses of the cache memory lines that are stored in the stored data array 320).

Consider claim 11, Sheaffer discloses a processing apparatus communicatively coupled to a memory ([0025], lines 4-5, L1 data cache memory 250), the processing apparatus comprising: a buffer configured to store buffered data ([0024], line 6, stored data array 320); an instruction executing unit having circuitry ([0021], line 1, execution unit 230) configured to execute an address-unaligned data load instruction, wherein the address-unaligned data load instruction is used to read target data from the memory ([0038], lines 5-8, instruction 510 that indicates a load operation to access arrays that are contiguous in the virtual address space but are misaligned with the boundary of a cache memory line and/or a page memory) and the instruction executing unit is coupled to the buffer and the memory (Figure 2); a data acquisition unit having circuitry configured to: acquire a first part of data of the target data from the buffer, the first part of data being data of a first plurality of bits in the target data ([0025], lines 5-7, the stored data of the preceding cache memory line of the particular cache memory line in the stored data array 320); acquire a second part of data of the target data, the second part of data being data of a second plurality of bits in the target data ([0025], lines 3-5, the incoming data of a particular cache memory line 310 from the L1 data cache memory 250), wherein the second part of data comprises a plurality of second parts of data; and access the memory for each second part of data of the target data based on an address of each second part of data and a bit width of the memory to acquire data, the acquired data comprising the second part of data (FIG. 4A, [0029], lines 6-8, each cache memory line of the L1 data cache memory 250 is assumed to have a data width of 64 bytes (as an example); [0030], lines 1-7, the cache memory line split access logic 235 is assumed to receive an instruction or request that requires 48 bytes of data from the cache memory line n-1 402 and 16 bytes of data from the cache memory line n 404. The stored data array 320 is assumed to store the data of the cache memory line n-1 402 during a prior misaligned cache 

Consider claim 12, Sheaffer discloses the buffer stores at least one piece of buffered data, and the data acquisition unit includes circuitry further configured to: search for, based on an address interval of the first part of data and an address interval of the buffered data, buffered data that comprises the first part of data of the target data ([0024], lines 6-9, in one embodiment of the invention, the respective addresses stored in the tag array 325 are the addresses of the cache memory lines that are stored in the stored data array 320).

Consider claim 13, Sheaffer discloses the data acquisition unit includes circuitry further configured to: acquire the first part of data from the memory in response to a determination that the first part of data has not been found in the buffer ([0050], lines 4-7, If no match is found in step 750, the flow ends. If a match is found in step 750, the cache memory cache memory line split access logic 235 merges the data retrieved; [0024], lines 1-4, the stored data array 320 holds or stores one or more cache memory lines of the L1 data cache memory 250 that are previously accessed through a misaligned access of the L1 data cache memory 250; Figure 1; [0027], lines 4-5; in other words, when no match is found in the buffer, for example when there were no 

Consider claim 14, Sheaffer discloses the data acquisition unit includes circuitry further configured to: access the memory based on an address of the first part of data and a bit width of the memory to acquire data, the acquired data comprising the first part of data ([0050], lines 4-7, If no match is found in step 750, the flow ends. If a match is found in step 750, the cache memory cache memory line split access logic 235 merges the data retrieved; [0024], lines 1-4, the stored data array 320 holds or stores one or more cache memory lines of the L1 data cache memory 250 that are previously accessed through a misaligned access of the L1 data cache memory 250; Figure 1; [0027], lines 4-5; in other words, when no match is found in the buffer, for example when there were no relevant previous accesses, no merging using the stored data array 320 occurs, and the data is acquired from the cache memory instead in a manner which uses double the bandwidth of the L1 data cache memory).

Consider claim 15, Sheaffer discloses the data acquisition unit includes circuitry further configured to: access the memory based on an address of the second part of data and a bit width of the memory to acquire data, the acquired data comprising the second part of data (FIG. 4A, [0029], lines 6-8, each cache memory line of the L1 data cache memory 250 is assumed to have a data width of 64 bytes (as an example); [0030], lines 1-7, the cache memory line split access logic 235 is assumed to receive an instruction or request that requires 48 bytes of data from the cache memory line n-1 402 and 16 bytes of data from the cache memory line n 404. The stored 

Consider claim 16, Sheaffer discloses the data acquisition unit includes circuitry further configured to: specify, based on the bit width of the memory, a data length of data to be acquired by the accessing; and specify, based on the address of the second part of data, an address of the data in memory to be acquired by the accessing, the address in memory being aligned to the data length (FIG. 4A, [0029], lines 6-8, each cache memory line of the L1 data cache memory 250 is assumed to have a data width of 64 bytes (as an example); [0030], lines 1-7, the cache memory line split access logic 235 is assumed to receive an instruction or request that requires 48 bytes of data from the cache memory line n-1 402 and 16 bytes of data from the cache memory line n 404. The stored data array 320 is assumed to store the data of the cache memory line n-1 402 during a prior misaligned cache memory access).

Consider claim 17, Sheaffer discloses circuitry further configured to: after accessing the memory, store at least a part of the acquired data into the buffer as buffered data ([0032], lines 1-8, after the merge logic 330 receives the stored data of the cache memory line n-1 402, the cache memory line split access logic 235 replaces the stored data of the cache memory line n-1 402 in the stored data array 320 with the data of the cache memory line n 404 in one embodiment of the invention. This facilitates contiguous cache memory line split accesses to achieve full throughput operation within a single machine or clock cycle).

Consider claim 18, Sheaffer discloses the data acquisition unit includes circuitry further configured to: determine, based on an address interval of the target data and a bit width of the memory, at least one of the first part of data or the second part of data of the target data (FIG. 4A, [0029], lines 6-8, each cache memory line of the L1 data cache memory 250 is assumed to have a data width of 64 bytes (as an example); [0030], lines 1-7, the cache memory line split access logic 235 is assumed to receive an instruction or request that requires 48 bytes of data from the cache memory line n-1 402 and 16 bytes of data from the cache memory line n 404. The stored data array 320 is assumed to store the data of the cache memory line n-1 402 during a prior misaligned cache memory access).

Consider claim 19, Sheaffer discloses the data acquisition unit includes circuitry further configured to: determine, based on the address interval of the target data and the bit width of the memory, a bit width boundary spanned by the target data; and divide, based on the spanned bit width boundary, the target data into the first part of data and the second part of data (FIG. 4A, [0029], lines 6-8, each cache memory line of the L1 data cache memory 250 is assumed to have a data width of 64 bytes (as an example); [0030], lines 1-7, the cache memory line split access logic 235 is assumed to receive an instruction or request that requires 48 bytes of data from the cache memory line n-1 402 and 16 bytes of data from the cache memory line n 404. The stored data array 320 is assumed to store the data of the cache memory line n-1 402 during a prior misaligned cache memory access).

Consider claim 20, Sheaffer discloses an address of the target data in the address-unaligned data load instruction is not equal to an integer multiple of a data length of the target 

Consider claim 22, Sheaffer discloses a System on Chip ([0053], lines 9-10, a system on a chip (SOC) system) comprising: a memory ([0025], lines 4-5, L1 data cache memory 250); and a processing apparatus communicatively coupled to the memory, the processing apparatus comprising: a buffer configured to store buffered data ([0024], line 6, stored data array 320); an instruction executing unit having circuitry ([0021], line 1, execution unit 230) configured to execute an address-unaligned data load instruction, wherein the address-unaligned data load instruction is used to read target data from the memory ([0038], lines 5-8, instruction 510 that indicates a load operation to access arrays that are contiguous in the virtual address space but are misaligned with the boundary of a cache memory line and/or a page memory) and the instruction executing unit is coupled to the buffer and the memory (Figure 2); a data acquisition unit having circuitry configured to: acquire a first part of data of the target data from the buffer, the first part of data being data of a first plurality of bits in the target data ([0025], lines 5-7, the stored data of the preceding cache memory line of the particular cache memory line in the stored data array 320); acquire a second part of data of the target data, the second part of data being data of a second plurality of bits in the target data ([0025], lines 3-5, the incoming data of a particular cache memory line 310 from the L1 data cache memory 250), wherein the second part of data .

Response to Arguments
Applicant on page 14 argues: “Applicant has amended the specification to address the informalities indicated in the Office Action at page 2.”
In view of the amendments to [050] and [057], the previously presented objections to the aforementioned paragraphs of the specification are withdrawn. 

Applicant on page 14 argues: “Applicant has changed the title as noted above to be more clearly indicative of the subject matter of the claims.”
However, the changed title does not appear to be more clearly indicative of the subject matter of the claims. Examiner submits that the general concept of load instructions that loaded data at unaligned addresses was well known before the effective filing date of the claimed invention. (For example, see [004], lines 1-3, of the original disclosure.)

Applicant on page 14 argues: “Applicant has amended the drawings to address some of the informalities indicated in the Office Action at pages 2-3. In regard to item 5(k) on page 3 of the Office Action, Applicant has amended paragraph 0092 of the specification (paragraph 0097 of the application as published) to refer to reference numbers 1104A and 1104N.”
In view of the aforementioned amendments, the associated previously presented objections to the drawings are withdrawn. 

Applicant on page 14 argues: “Applicant has amended claims 1, 4, 11, and 22 to address the informalities indicated in the Office Action at pages 4-6.”
In view of the aforementioned amendments, the objections to the claims, except for those associated with the limitation “circuitry further configured to” and addressed below, are withdrawn. 

Applicant on page 15 argues: ‘Applicant respectfully traverses the objection to claims 12-19 regarding the alleged lack of antecedent support for the feature "circuitry further configured to." Claim 11, clause 3 as originally filed recites in part "a data acquisition unit having circuitry 
However, Examiner submits that whether the limitation “data acquisition unit” in the objected claims has antecedent basis does not necessarily mean that the limitation “circuitry” in the objected claims has antecedent basis. The objected claims recite “circuitry further configured to”, and because this circuitry of the objected claims is not preceded with antecedent basis language (e.g., “the”), this circuitry of the objected claims is not necessarily the same as the circuitry recited in claim 11, line 8. (Generally, note that a unit can comprise multiple circuitry.) Therefore, claim 11 reciting that the data acquisition unit has circuitry configured to perform at least one action does not preclude the aforementioned objections. 

Applicant on page 15 argues: ‘The Office is interpreting the features "data acquisition unit," "data processing unit," and "instruction executing unit" of claims 11 and 22 under 35 U.S.C. §112(f). Applicant respectfully disagrees with this interpretation of these claim features. The specification as originally filed includes proper support for the structure of these features. "FIG. 2 is a schematic diagram of instruction executing unit 150a" (paragraph 0029). "Executing unit 150 includes circuitry operable to execute instructions" (paragraph 0020). "[I]nstruction executing unit 150a is a memory executing unit and can execute instructions that access memory 120" (paragraph 0023).’

 
Applicant on page 16 argues: ‘With respect to the "data acquisition unit," paragraphs 0020, 0023, and 0029 apply along with paragraphs 0040, 0045, 0046, 0049, and 0050. As understood by a person of skill in the art, these paragraphs provide sufficient structure to support this feature.’
Examiner first notes that Applicant does not elaborate on what portions of the aforementioned eight paragraphs are relied upon to provide sufficient structure to support this feature, and does not elaborate on what is the specific entity that is being relied upon to provide sufficient structure.
Regarding paragraph [020]’s disclosure that “executing unit 150 receives data input”, it is unclear as to how “executing unit 150” would be the specific structure for the “data acquisition unit”, when the relevant claims separately recite “an instruction executing unit”. 
Regarding paragraph [023]’s disclosure that “For example, instruction executing unit 150a is a memory executing unit and can execute instructions that access memory 120, especially address-unaligned data load instructions”, it is unclear as to how “instruction execution unit 150a” or “memory executing unit” would be the specific structure for the “data acquisition unit”, when the relevant claims separately recite “an instruction executing unit having circuitry to execute an address-unaligned data load instruction”.

Regarding paragraph [040]’s disclosure that “Data acquisition unit 220 can include circuitry”, Examiner submits that “circuitry” would not be considered sufficient structure, given that circuitry of some form is used to implement all modern processors.
Regarding paragraph [045]’s disclosure that “Data acquisition unit 220 can include circuitry”, Examiner submits that “circuitry” would not be considered sufficient structure, given that circuitry of some form is used to implement all modern processors.
Regarding paragraph [046]’s disclosure that “data acquisition unit 220 can include circuitry”, Examiner submits that “circuitry” would not be considered sufficient structure, given that circuitry of some form is used to implement all modern processors.
Regarding paragraph [049]’s disclosure that “Data acquisition unit 220 can include circuitry”, Examiner submits that “circuitry” would not be considered sufficient structure, given that circuitry of some form is used to implement all modern processors.
Regarding paragraph [050]’s disclosure that “Data acquisition unit 220 can include circuitry”, Examiner submits that “circuitry” would not be considered sufficient structure, given that circuitry of some form is used to implement all modern processors.

Applicant on page 16 argues: ‘With respect to the "data processing unit," paragraphs 0020, 0023, and 0029 apply along with paragraphs 0055 and 0057. As understood by a person of skill in the art, these paragraphs provide sufficient structure to support this feature.’

Regarding paragraph [020]’s disclosure that “executing unit 150 receives data input”, it is unclear as to how “executing unit 150” would be the specific structure for the “data processing unit”, when the relevant claims separately recite “an instruction executing unit”. 
Regarding paragraph [023]’s disclosure that “For example, instruction executing unit 150a is a memory executing unit and can execute instructions that access memory 120, especially address-unaligned data load instructions”, it is unclear as to how “instruction execution unit 150a” or “memory executing unit” would be the specific structure for the “data processing unit”, when the relevant claims separately recite “an instruction executing unit having circuitry to execute an address-unaligned data load instruction”.
Regarding paragraph [029]’s disclosure of “logical divisions” or “components”, Examiner submits that a logical division or a component would not be considered sufficient structure.
Regarding paragraph [055]’s disclosure that “Data processing unit 230 … can include circuitry”, Examiner submits that “circuitry” would not be considered sufficient structure, given that circuitry of some form is used to implement all modern processors.
Regarding paragraph [057]’s disclosure that “data processing unit 230 can include circuitry”, Examiner submits that “circuitry” would not be considered sufficient structure, given that circuitry of some form is used to implement all modern processors.

Applicant on page 16 argues: ‘With respect to the "instruction executing unit," paragraphs 0020, 0023, and 0029 apply. As understood by a person of skill in the art, these paragraphs provide sufficient structure to support this feature.’
Regarding paragraph [020]’s disclosure of “executing unit 150”, Examiner notes that instruction executing unit 150a comprises “black boxes” —the “data acquisition unit” and “data processing unit” seen in Figure 2— and as such is a “black box” itself.
Regarding paragraph [023]’s disclosure of “memory executing unit 150a”, Examiner notes that instruction executing unit 150a comprises “black boxes” —the “data acquisition unit” and “data processing unit” seen in Figure 2— and as such is a “black box” itself.
Regarding paragraph [029]’s disclosure of “logical divisions” or “components”, Examiner submits that a logical division or a component would not be considered sufficient structure.

Applicant on page 17 argues: ‘Each claim element includes the recitation "having circuitry configured to," which connotes structure. See, e.g., Ma. Inst. of Tech. v. Abacus Soft, 462 F.3d 1344, 1355-56 (Fed. Cir. 2006) ("[D]ictionary definitions establish that the term 'circuitry,' by itself, connotes structure.").’ 
However, Examiner submits that “circuitry” would not be considered sufficient structure, given that circuitry of some form is used to implement all modern processors.

Applicant on page 17 argues: ‘In situations like this one where the circuitry is coupled with a description of the circuitry's operation, "sufficient structural meaning generally will be conveyed to persons of ordinary skill in the art." See Linear Tech. Corp. v. Impala Linear Corp., 
However, while “circuit” has been found not to invoke 35 USC 112(f), Examiner submits that the recitation of, for example, a data acquisition “unit” (rather than a data acquisition “circuit”) does invoke 35 USC 112(f), and the additional recitation of a circuit is not sufficient structure recited in the claim that would preclude the aforementioned invocation, given that circuitry of some form is used to implement all modern processors.
Examiner generally recommends reciting, for example, “data acquisition circuit”, “data processing circuit”, and “instruction executing circuit” to preclude interpretation under 35 USC 112(f). 

Applicant argues on page 17 that ‘terms "data acquisition unit," "data processing unit," and "instruction executing unit" are understood as having sufficient definite meaning as the name of structure by persons having ordinary skill in the art. Accordingly, these terms should not be subject to interpretations under §112(f). Applicant respectfully requests that the interpretation of claims 11 and 22 under 35 U.S.C. §112(f) be withdrawn.’
Examiner submits that the aforementioned terms do not have sufficient definite meaning. Moreover, to any extent to which “instruction executing unit” corresponds to an “execution unit”, Examiner submits that the original disclosure (e.g., Figure 2), which shows instruction executing unit 150a comprising “black boxes” —the “data acquisition unit” and “data processing 

Applicant on page 18 argues: ‘Claims 11 and 22 are rejected based on the features "data acquisition unit," "data processing unit," and "instruction executing unit" allegedly not disclosing corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant respectfully disagrees with this interpretation of these claim features. The remarks presented above in connection with the 35 U.S.C. § 112(f) rejection of this same subject matter are equally applicable to the 35 U.S.C. § 112(a) rejection. In particular, the inclusion of the phrase "having circuitry configured to" provides proper support for the structure of these claim elements, so that these limitations should not be interpreted under § 112(f). Moreover, to the extent that the Office maintains the § 112(f) interpretations for the terms at issue, the above arguments provide examples of corresponding structures of the terms at issue. Applicant respectfully requests that the 35 U.S.C. § 112(a) rejection of the claims be withdrawn.’
Examiner’s responses to arguments above with respect to the 35 U.S.C. § 112(f) interpretation are likewise applicable to the aforementioned arguments directed to the 35 U.S.C. § 112(a) rejection.

Applicant across pages 18-19 argues: ‘Claims 11 and 22 are rejected based on the features "data acquisition unit," "data processing unit," and "instruction executing unit" allegedly not disclosing corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The remarks presented 
Examiner’s responses to arguments above with respect to the 35 U.S.C. § 112(f) interpretation are likewise applicable to the aforementioned arguments directed to the 35 U.S.C. § 112(a) rejection.

Applicant on page 19 argues: “Claims 4, 14, and 16 stand rejected based on indefinite phrasing. Claims 4, 14, and 16 have been amended to address the phrasing used therein. Applicant respectfully requests that the 35 U.S.C. § 112(b) rejection of the claims be withdrawn.”
In view of the aforementioned amendments, the associated previously presented indefinite rejections are withdrawn. However, the amendments to the claims introduce additional indefinite subject matter; see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 20 argues: “Sheaffer teaches that the second part of data is contained in a single line in the L1 data cache. See, for example, Figure 4A and paragraphs 0029-0031 (cited in the Office Action at pages 21-22), where Sheaffer teaches that the desired data (X4-X15, Al-A3 forming output 410) is created by taking a first part (X4-X15) from the stored data 320 in the cache line split access logic 235 and taking a second part (A1-A3) from cache 
However, Examiner submits that there are no claimed limitations that, to be met, would require Sheaffer to teach that cache memory line n+1 406 is accessed to obtain the second part of the data. Examiner submits that Sheaffer teaches that a second part of data includes a plurality of second parts of data, because the second part of data includes a plurality of bits (or plurality of groups of bits). 
To any extent to which Applicant is making an argument based on there being a plurality of second parts of data, rather than only one second part of data, Examiner submits that the claims do not convey this subject matter. Rather the claims recite that the second part of data “comprises” a plurality of second parts of data, and if each of the plurality of second parts of data was itself a second part of data, this would seem to involve some kind of indefinite recursive relationship where an entity comprises multiple instances of itself (the entity). Therefore, a reasonable interpretation of the claim language, and the mapping thereto, entails parts of A1-A3 of Sheaffer (to use Applicant’s example above), such as A1, A2, and A3 individually, mapping to the recited plurality of second parts of data. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEITH E VICARY/Primary Examiner, Art Unit 2182